         Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 DAMIEN GUEDES,
              et al.


                    Plaintiffs,                    Case No. 1:18-cv-02988-DLF
                                                   The Hon. Judge Friedrich
        v.

 BUREAU OF ALCOHOL, TOBACCO
 FIREARMS, AND EXPLOSIVES,
                et al.

                    Defendants.




      DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION TO LIFT STAY

       Plaintiffs have moved to lift this Court’s December 27, 2018 Minute Order. See Motion

to Lift Stay, ECF No. 12 (“Mot.”). That Order imposed a stay of all proceedings “until Congress

has restored appropriations to the Department of Justice.” See Minute Order, Guedes v. ATF

(Dec. 27, 2018). For the reasons set forth in Defendants’ Motion for a Stay of All Proceedings in

Light of Lapse of Appropriations, ECF No. 7 (Dec. 26, 2018), and as further explained below,

Defendants oppose lifting the stay.

   A. Congress Has Barred Federal Employees From Working Without Appropriated
      Funds, and This Case Does Not Fall Into the “Emergency” Category That Congress
      Has Excepted.

       In the Anti-Deficiency Act, Congress issued an explicit directive barring employees of

the United States, including the undersigned, from working absent appropriations, even on a

voluntary basis, except in “emergencies involving the safety of human life or the protection of

property.” 31 U.S.C. §§ 1341, 1342 (emphasis added). Congress made clear that this narrow
          Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 2 of 7



exception does not include “ongoing, regular functions of government the suspension of which

would not imminently threaten the safety of human life or the protection of property.” Id.

       Plaintiffs have not demonstrated how a continued stay would, at the present time,

imminently threaten the safety of human life or the protection of property. It is true that,

approximately eighty-five days from now, the Final Rule challenged in this litigation will go into

effect, and at such time, Plaintiffs and their members will be required to abandon or destroy the

bump-stock-devices that are the subject of the Final Rule. See Bump-Stock-Type Devices, 83

FR 66514 (Dec. 26, 2018). This is not the type of “protection of property” that would fit the

exception in the Anti-Deficiency Act, however. The United States Government Accountability

Office (“GAO”) has explained that the exception for property should be understood in the

context of property in which the United States has a direct interest. 6 GAO-RB pt. C, s. 3

(G.A.O.), 2006 WL 6179173, at *15-16 (explaining that the Act’s exemption for emergencies

imminently threatening the protection of property refers to “either government-owned property

or property for which the government has some responsibility”). 1 To understand the exception

differently would defeat the very purpose of the Anti-Deficiency Act, as every litigant asserts an

interest or right at stake in his or her lawsuit against the government.




1
  Written guidance published by the Department’s Office of Legal Counsel has also interpreted
the scope of the Anti-Deficiency Act’s exemption for “emergencies” narrowly in accordance
with congressional intent. See, e.g., Gov't Operations in the Event of A Lapse in Appropriations,
1995 WL 17216091, at *7 (O.L.C. Aug. 16, 1995) (“The brief delay of routine maintenance on
government vehicles ought not to constitute an “emergency,” for example, and yet it is quite
possible to conclude that the failure to maintain vehicles properly may “compromise, to some
degree” the safety of the human life of the occupants or the protection of the vehicles, which are
government property. We believe that the revised articulation clarifies that the emergencies
exception applies only to cases of threat to human life or property where the threat can be
reasonably said to the near at hand and demanding of immediate response.”).
          Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 3 of 7



       As of today, moreover, there is no indication that harm is “imminent”, and even the

“substantially prolonged” appropriations lapse about which Plaintiffs speculate, Mot. at 4, would

not make it so. This Court previously scheduled (in accordance with the parties’ agreement and

the Local Civil Rules) a hearing on Plaintiffs’ motion to occur promptly, and the same can

reasonably be expected after the conclusion of any lapse in appropriations. See Minute Order

(Dec. 21, 2018); Stipulation of Extension of Briefing Schedule, ECF No. 4 (Dec. 19, 2018)

(setting hearing for Jan. 11, 2019). And should the appropriations lapse be “substantially

prolonged” as a matter of fact rather than of speculation, Plaintiffs could seek to obtain relief

from the stay at that time. At present, however, there is no emergency.

   B. The Precedents Cited By Plaintiffs Do Not Support Lifting the Stay.

       Nor do the precedents that Plaintiffs cite suggest this Court should lift the stay. Judge

Moss’s Order relies on a 1981 opinion of the Office of Legal Counsel (“OLC”), but fails to

acknowledge later OLC opinions describing that this exception had been narrowed by

subsequent act of Congress. See Minute Order, O.A., et al. v. Trump, et al., Docket No. 1:18-cv-

02718 (Dec. 27, 2018). In a 2000 opinion, for example, OLC explained that a “1990 amendment

. . . was made to narrow the range of functions that could reasonably be understood to fall within

the “emergency” exception, and to avoid the possibility that the 1981 [OLC] opinion might be

read to permit the continuance of too broad of an array of government services during a

shutdown.” Continuation of Fed. Prisoner Det. Efforts in the Face of A USMS Appropriation

Deficiency, 2000 WL 33155726, at *6 (O.L.C. Apr. 5, 2000). Rather, as OLC had explained in

1995, “the revised articulation clarifies that the emergencies exception applies only to cases of

threat to human life or property where the threat can be reasonably said to the near at hand and
          Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 4 of 7



demanding of immediate response.” Gov't Operations in the Event of A Lapse in

Appropriations, 1995 WL 17216091, at *7 (O.L.C. Aug. 16, 1995).

         Nor does the Order from the United States District Court for the Eastern District of New

York address the circumstances posed here, where attorneys of the Department of Justice who

represent the parties in a case are subject to the lapse in appropriations, and indeed, that Order

specifically recognizes that the Court will only perform activities “that are consistent with the

Anti-Deficiency Act.” Administrative Order at 3, ¶ 5, United States District Court for the

Eastern District of New York (Dec. 26, 2018), available at:

https://img.nyed.uscourts.gov/files/general-ordes/AdministrativeOrder_2018-07.pdf. That Order

therefore provides no precedent to establish that lifting the stay would be proper here.

    C. The Department of Justice’s Contingency Plan Also Provides No Basis to Lift the
       Stay.

        Plaintiffs’ reliance on the Department of Justice’s FY 2019 Contingency Plan is also

misplaced. Consistent with the Anti-Deficiency Act’s requirements, the FY 2019 Contingency

Plan delineates the categories of “activities and employees that are excepted from the Anti-

Deficiency Act restrictions and may continue during a lapse in appropriations.” See FY 2019

Contingency Plan at 3, available at: https://www.justice.gov/jmd/page/file/1015676/download.

With respect to the Department’s Civil Division, the FY 2019 Contingency Plan expressly states

that:

        Civil litigation will be curtailed or postponed to the extent that this can be done
        without compromising to a significant degree the safety of human life or the
        protection of property. Litigators will continue to approach the courts and request
        that active cases, except for those in which postponement would compromise to a
        significant degree the safety of human life or the protection of property, be
        postponed until funding is available.
          Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 5 of 7



Id. As set forth therein (and consistent with the requirements of the Anti-Deficiency Act), Civil

Division attorneys, including the undersigned, have filed and are filing motions for continuance due to

lapse of appropriations in cases around the country where to do so would not compromise to a

significant degree the safety of human life or the protection of property. Consistent with this guidance,

undersigned counsel has been excepted only for limited purposes, such as continuing to seek stays in

ongoing civil matters like the present. Ultimately, the Department’s decisions, as set forth in the

referenced contingency plan, are based on the Department’s interpretation of various appropriations

statutes, most importantly the Anti-Deficiency Act, 31 U.S.C. §§ 1341, 1342, which by itself serves as

the source of, and limitations on, the actions of the undersigned in this and other matters.

       For these reasons, Plaintiffs have not established that this case constitutes the type of

“emergency involving the safety of human life or the protection of property” sufficient to exempt

the undersigned from the scope of the Anti-Deficiency Act. It is for this reason that the United

States respectfully requests that the Court maintain the current stay until Department of Justice

attorneys are permitted to resume their usual civil litigation functions.

   D. The Court Should Not Stay the Effective Date of the Rule.

       Plaintiffs suggest that, as an alternative to lifting the stay, the Court should instead enter

an injunction staying the effective date of the Final Rule challenged in this litigation. By

providing “intermediate relief of the same character as that which may be granted finally,” De

Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945), such an order would amount to

a preliminary injunction. This is precisely what Plaintiffs’ now-stayed motion seeks, so to grant

this “alternative” would be no different than to lift the stay, but without benefit of briefing and

argument on the underlying motion. In any event, this motion does not establish that the

standards for such relief are met, and so a stay of the effective date is not an available alternative.
          Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 6 of 7



       A preliminary injunction “is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997) (per curiam) (emphasis added); see Cobell v. Norton, 391

F.3d 251, 258 (D.C. Cir. 2004). An interim injunction is “never awarded as of right,” Winter v.

Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008), and “a plaintiff seeking a preliminary

injunction must establish that he is likely to succeed on the merits, that he is likely to suffer

irreparable harm in the absence of preliminary relief, that the balance of equities tips in his favor,

and that an injunction is in in the public interest.” Id. at 20, 24. A plaintiff cannot prevail

without some showing on each of those factors. See id. at 23-24, 31-32 (holding that “proper

consideration of” balance of equities and public interest “alone requires denial of the requested

injunctive relief” and thus finding no need to address likelihood of success).

       Plaintiffs have not made this showing in the motion to lift the stay. At the appropriate

time, when proceedings are not stayed, Defendants will explain that Plaintiffs have also failed to

make this showing in their Motion for Preliminary Injunction, ECF No. 2. At present, the grant

of such relief absent any effort by Plaintiffs to show in the instant motion that these standards are

met would be improper.



Dated: December 31, 2018                       Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               JOHN R. TYLER
                                               Assistant Branch Director


                                               /s/
                                               ERIC J. SOSKIN (PA Bar #200663)
                                               Senior Trial Counsel
Case 1:18-cv-02988-DLF Document 13 Filed 12/31/18 Page 7 of 7



                           Federal Programs Branch
                           U.S. Department of Justice, Civil Division
                           1100 L Street, NW Rm. 12002
                           Washington, DC 20530
                           Telephone: (202) 353-0533
                           Fax: (202) 616-8470
                           Email: Eric.Soskin@usdoj.gov
                           Counsel for Defendants
